                     Case 7:19-cr-00772-KMK Document 66 Filed 02/02/21 Page 1 of 1
                      Case 7:19-cr-00772-KMK Document 65 Filed 01/29/21 Page 1 of 1


                                                                 MEMO ENDORSED
                                            CALHOUN        &   LAWRENCE. LLP
                                                     ATTORNEYS AT LAW
                                                         81 MAIN STREET
                                                            SUITE 504
                                                 WHITE PLA INS , NEW YORK 10601
CLINTON W . CALHOUN , 111•                                                                                     1914 ) 946-5900
KERRY A . LAWRENCE••
                                                                                                             FAX 19 14 1 946 - 5906

REBECCA R . BROWN••


 •ALSO ADM ITTE:D IN V A & DC
••   ALSO ADMI T TE:D IN CT
                                                    January 29, 2021



           BYECF
           Honorable Kenneth M. Karas
           United States District Judge
           United States Courthouse
           300 Quarropas Street
           White Plains, NY 10601

                     Re:      United States v. Nestor Ajenes Martinez-Palma
                              19 Cr. 772 (KMK)

           Dear Judge Karas :

                  I am writing, with the consent of the Government, to request that Mr. Martinez-Palma' s
           case be scheduled for an in-person plea allocution on or after March 29, 2021 , excluding April
           12-16.

                   The defendant agrees that the time up through the date of the rescheduled plea allocution
           is properly excluded under the Speedy Trial Act to permit the parties to continue plea discussions
           and enable the defendant to appear in person for a plea.

                      Thank you for the Court' s consideration of this request.

                                                     Respectfully submitted,

                                                       V-R~A - ~ /
                                                                          Granted . The next conference will be 4/20/21 at 2
                                                                          pm . Time is excluded until then , in the interests of
                                                     Kerry A. Lawrence    justice, to allow the parties to appear in person ,
                                                                          which is not practical now given the high number of
            KAL/kvm                                                       COVI0-19 cases. The interests of justice from this
                                                                          exclusion outweigh Defendant's and the public's
                                                                          interest in a speedy trial. See 18 U.S.C . Section
            cc:       AUSA Matthew Andrews (by ecf)                       3161(h)(7)(A) .



                                                                        ~·~
                                                                          2/2/21
